DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in order to fix a minor grammatical error: 
	IN THE CLAIMS:

In claim 1, line 23 delete “to movable” and replace with --to movably--.
In claim 7, line 13 delete “to movable” and replace with --to movably--.
In claim 12, line 18 delete “to movable” and replace with --to movably--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, the prior art of record fails to teach or render obvious a system for dispensing a liquid dairy product particularly including a mixing chamber having a first entrance to receive a first milk base product, a second entrance to receive a second milk base product and an output to output a first dairy product, wherein the first entrance and the second entrance are the only entrances to the mixing chamber; a nozzle connected to the outlet of the mixing chamber, wherein the nozzle outputs a second dairy product which is a mixture of the first dairy product and water; and a first pump particular including a first door link coupled to the first pump door, wherein a first end of the first door link is coupled to the first pump door at a first point and a second end of the first door link is a pivot point around which the first door link is rotatable, wherein the first pump door is rotatable around the first point, wherein the pivot point has a second axis of rotation parallel with the first axis of rotation, wherein a second end of the first pump door is unencumbered by attachments, the second end being distal from the first point.
Regarding claims 7-11, the prior art of record fails to teach or render obvious a system for dispensing a liquid dairy product particularly including a nozzle having a first nozzle inlet, a second nozzle inlet and an outlet, wherein the first nozzle inlet is connected to the outlet of the mixing chamber; a water source connected to the second nozzle inlet, wherein the outlet of the nozzle opens to a beverage container region; and a first pump having a first door link coupled to the first pump door, wherein a first end of the first door link is coupled to the first pump door at a first point and a second end of 
Regarding claims 12-20, the prior art of record fails to teach or render obvious a system for dispensing a liquid dairy product particularly including a mixing chamber having a first entrance to receive the first milk base product, a second entrance to receive the second milk base product, and an outlet to output a first dairy product, wherein the mixing chamber is free from a water entrance; a nozzle connected to the outlet of the mixing chamber; a water source connected to the nozzle, wherein the nozzle outputs a second dairy product comprising the water; and a first pump having a first door link coupled to the first pump door, wherein a first end of the first door link is coupled to the first pump door at a first point and a second end of the first door link is a pivot point around which the first door link is rotatable, wherein the first pump door is rotatable around the first point, wherein the pivot point has a second axis of rotation parallel with the first axis of rotation, wherein a second end of the first pump door is unencumbered by attachments, the second end being distal from the first point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vulpitta et al. (US 2015/0129611), Pelfrey (US 2012/0248149), and Fitzpatrick et al. (US 2012/0111895) show other systems for dispensing including pumps having a pump door (element 28 of Vulpitta, see fig. 5; element 322 of Pelfrey, see fig. 7; and element 180 of Fitzpatrick).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754